[Cite as In re A.G.M.C., 2010-Ohio-5188.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




IN THE MATTER OF:

        A.G.M.C.,                                        CASE NO. 9-10-30
        DEPENDENT CHILD,

[TAMMY CRISP –                                           OPINION
    APPELLANT].




                 Appeal from Marion County Common Pleas Court
                                  Family Division
                           Trial Court No. 2007 AB 0137

                                     Judgment Affirmed

                          Date of Decision:   October 25, 2010




APPEARANCES:

        Robert C. Nemo for Appellant

        David Stamolis for Appellee

        Douglas Diequez, Guardian Ad Litem
Case No. 9-10-30


ROGERS, J.

        {¶1} Mother-Appellant, Tammy Crisp, appeals from the judgment of the

Marion County Court of Common Pleas, Family Division, granting permanent

custody of her daughter, A.C., to Marion County Children’s Services (“Children’s

Services”). On appeal, Crisp argues that the trial court abused its discretion in

denying her motion for a continuance of the hearing for modification of temporary

custody to permanent custody, and that the trial court erred in granting permanent

custody to Children’s Services where clear and convincing evidence was not

presented that the child could not be placed with her and that it was in the best

interest of the child to be placed in the permanent custody of Children’s Services.

Based on the following, we affirm the judgment of the trial court.

        {¶2} In December 2007, Children’s Services filed a motion for ex parte

emergency orders, requesting that temporary custody of Crisp’s daughter, A.C., be

given to Flossie Nichols, A.C.’s grandmother, due to Crisp’s history of drug and

alcohol abuse, and the recent charges against Crisp for child endangerment and

operating a motor vehicle while intoxicated1.                     Subsequently, the magistrate

granted the motion and awarded temporary custody of A.C. to Nichols.




1
 We note that Children’s Services and other witnesses referred to the offense of operating a motor vehicle
while “intoxicated.” Although there is no such offense under Ohio laws, we have assumed they meant
operating a vehicle while “under the influence of alcohol (and/or drugs)” pursuant to R. C. 4511.19. For
purposes of clarity, we have used Children’s Services and the witnesses’ terminology in this opinion.


                                                   -2-
Case No. 9-10-30


      {¶3} On January 4, 2008, Children’s Services filed a complaint alleging

A.C. to be a dependent child under R.C. 2151.04 due to Crisp’s current

incarceration on charges of operating a motor vehicle while intoxicated and child

endangerment, and her history of unstable housing and drug and alcohol abuse. In

the complaint, Children’s Services requested protective supervision and that

temporary custody of A.C. be granted to Nichols.

      {¶4} Subsequently, on January 14, 2008, Children’s Services filed an

amended complaint, listing A.C.’s father as unknown, alleging her to be both a

dependent and neglected child, and requesting the same disposition.

      {¶5} On January 17, 2008, the trial court appointed Doug Diequez as

Guardian Ad Litem (“GAL”).

      {¶6} On January 31, 2008, Children’s Services filed another motion for

ex parte temporary orders, requesting that A.C. be placed in its temporary custody

due to Nichols allowing Crisp unsupervised visitation of A.C., where A.C. was

with Crisp when she entered the emergency room in an incoherent state and

appeared to be under the influence of drugs or alcohol. Subsequently, the trial

court granted the motion and placed A.C. in the temporary custody of Children’s

Services.

      {¶7} In February 2008, the trial court approved the case plan submitted by

Children’s Services which called for reunification between A.C. and Crisp, and



                                       -3-
Case No. 9-10-30


required Crisp to complete a drug and alcohol assessment, to submit to random

drug testing, to abstain from all drug and alcohol use, to complete a parenting class

by May 1, 2008, and to continue with mental health counseling and medication.

Additionally, the case plan placed A.C. with a foster family and permitted Crisp

visitation two days per week for two hours per day.

       {¶8} In April 2008, Children’s Services filed and the trial court granted a

motion to dismiss its January 4, 2008 complaint and to continue with all

previously imposed orders.      Subsequently, Children’s Services filed another

complaint, alleging A.C. to be neglected and dependant based upon Crisp’s drug

and alcohol abuse, recent arrest for a probation violation for operating a motor

vehicle while intoxicated, and positive test for marijuana use, and requesting that it

be awarded temporary custody and protective supervision of A.C.

       {¶9} On May 27, 2008, the trial court found A.C. to be dependent based

upon a stipulation by the parties, ordered that A.C. remain in the temporary

custody of Children’s Services, and ordered Crisp to comply with the case plan

and Children’s Services to arrange visitation.

       {¶10} On May 29, 2008, Children’s Services filed a semi-annual

administrative review with the trial court, stating that Crisp had failed to abstain

from alcohol use, as she was forced to leave a homeless shelter because of her

alcohol consumption; that Crisp had completed several drug screens with no



                                         -4-
Case No. 9-10-30


positive tests since February 2008; that Crisp falsely reported that she had been

attending a drug and alcohol treatment program; that Crisp was arrested in April

2008 on charges of disorderly conduct while intoxicated; that Crisp reported that

she had been attending weekly therapy sessions, but that her therapist indicated

she had not attended a therapy session since March; that, since Crisp was forced to

leave the homeless shelter in April 2008, she had failed to provide a current

address; that, during visitation between Crisp and A.C., they exhibited a very close

bond; and, that A.C.’s placement with the foster family should continue due to

Crisp’s drug and alcohol use, lack of stable housing, and income and mental health

issues.

          {¶11} In May 2008, the trial court adopted an amended case plan submitted

by Children’s Services, providing that Crisp follow all recommendations of the

drug and alcohol assessment program; that she submit to random drug screenings

within twenty-four hours of a caseworker’s request; that she abstain from drug and

alcohol use while providing care for A.C.; that she demonstrate appropriate

parenting techniques during all visitation times; that she not participate in any

activity that would result in a finding of child abuse or neglect; that she continue

with mental health counseling and medication; that she obtain approved housing;

that she maintain such housing for no less than three consecutive months; that she

provide her caseworker with copies of the rental agreement and her pay stubs upon



                                         -5-
Case No. 9-10-30


request; that she report any changes in her residence to the caseworker within

seventy-two hours; and, that she permit the caseworker, upon request, to inspect

her home. Additionally, the case plan provided for a goal of reunifying A.C. and

Crisp.

         {¶12} In September 2008, Crisp filed a motion requesting reunification

with A.C. and a temporary order of increased visitation time, arguing that she had

substantially complied with the case plan and that reunification and increased

visitation time was in A.C.’s best interest.

         {¶13} In October 2008, Children’s Services filed a motion for an annual

review and an extension of the temporary commitment order for A.C., stating that

A.C.’s foster family continues to provide for her basic needs; that Crisp had

completed all case plan goals and objectives with the exception of being able to

provide for A.C.’s basic needs; that Crisp needed to obtain a stable and legal

source of income to provide for A.C.; and, that the previously approved case plan

should remain in effect.

         {¶14} Subsequently, the trial court issued a journal entry ordering that

Children’s Services continue to have temporary custody of the child; that Crisp

comply with the case plan; and, that Crisp have additional times of unsupervised

visitation.




                                          -6-
Case No. 9-10-30


        {¶15} In November 2008, the trial court conducted a dispositional review,

terminating the temporary custody of Children’s Services and returning custody of

A.C. to Crisp, requiring that Children’s Services provide protective supervision,

and requiring that Crisp continue compliance with the case plan.

        {¶16} Subsequently, the trial court adopted another amended case plan on

the basis of its award of custody of A.C. back to Crisp, stating that Crisp had

complied with the requirements of completing a drug and alcohol assessment,

parenting classes, and a psychological assessment, and terminating the visitation

plan.

        {¶17} Additionally, Children’s Services filed its semi-annual review,

finding that A.C. was returned to Crisp’s custody; that Crisp took multiple random

drug screenings and never tested positive; that no drugs or drug paraphernalia was

observed in Crisp’s home on multiple visits; that Crisp successfully completed

drug and alcohol counseling; that Crisp moved out of a shelter and had been living

in a home since July 2008; that Crisp’s friend paid the rent for the home; that all

utilities were functioning in the home and there were no household environmental

hazards present; that Crisp’s past substance abuse history, mental health

instability, and limited financial resources continued to create the likelihood of

maltreatment of A.C.; that Children’s Services will continue to monitor Crisp’s

progress toward case plan goals and her ability to provide for A.C.; that, when



                                        -7-
Case No. 9-10-30


Crisp attended previous visitation times with A.C., there was a strong bond

between her and A.C.; that continued drug screening was necessary to ensure that

Crisp did not relapse with her substance abuse; and, that protective supervision

remained necessary to ensure Crisp continued to attend mental health counseling.

      {¶18} On February 9, 2009, Children’s Services filed a motion for an ex

parte/emergency order granting it custody of A.C. on the basis that Crisp was

arrested for disorderly conduct, child endangerment, and obstruction of justice,

and that there were no other appropriate adults to provide for A.C. Subsequently,

the trial granted the motion and awarded Children’s Services emergency

temporary custody of A.C.

      {¶19} On February 11, 2009, Children’s Services filed a motion requesting

a modification of the protective supervision order of A.C. to an order granting it

temporary custody, and, in March 2009, the trial court granted the motion.

      {¶20} In     May   2009,   Children’s    Services   filed   its   semi-annual

administrative review stating that A.C. was placed with her previous foster

parents, George and Dorene Sturm; that Crisp tested positive for cocaine in April

and May 2009, and was arrested in February 2009 as a result of being intoxicated;

that Crisp did not have a legal form of income; that Crisp continued to live in a

home in which the rent is paid by one of her friends; that Crisp continued to deny

her drug use and had been consistently unable to maintain a sober lifestyle; that



                                       -8-
Case No. 9-10-30


Crisp was attending counseling sessions and an alcoholic’s anonymous program,

but refused a referral to an in-patient rehabilitation program; that the caseworker

had not conducted a home inspection since March 2009, despite the fact that nine

attempts were made in April and May 2009; that Crisp consistently canceled

scheduled home visits with the caseworker and did not answer the door when the

caseworker arrived unannounced; and, that Crisp had attended nine out of the

scheduled eighteen visitation appointments with A.C.

         {¶21} In July 2009, the trial court adopted an amended case plan which

required Crisp to continue to submit to random drug screenings within twenty-four

hours of a request, to abstain from drug and alcohol use, to continue with mental

health counseling and medication, to maintain stable, approved housing that is

clean and free from hazards, and to report any changes in her residence to the

caseworker within seventy-two hours. Additionally, the case plan set forth a goal

of reunification and permitted Crisp visitation with A.C. twice each week for two

hours.

         {¶22} In August 2009, Children’s Services filed a motion requesting the

modification of temporary custody to permanent custody on the basis of Crisp’s

failure to comply with the case plan, including her failure to refrain from drug and

alcohol abuse, her arrest for disorderly conduct while intoxicated in June and




                                        -9-
Case No. 9-10-30


August 2009, and her failure to maintain adequate housing, evidenced by her

eviction in July 2009 for failure to pay rent.

       {¶23} In September 2009, Crisp filed a motion requesting that Flossie

Nichols, A.C.’s maternal grandmother, be granted legal custody of A.C.

       {¶24} On March 18, 2010, the case proceeded to a dispositional hearing, at

which Crisp’s attorney made an oral motion for a continuance due to Crisp’s

absence. Specifically, trial counsel informed the trial court that he had not had

contact with Crisp for several months; that when he arrived in court, Crisp called

him and inquired into the time of the hearing and informed him that she was on

her way to the emergency room; and, that Crisp subsequently called his office and

informed them that she would not be in court. The trial court then denied the

motion, finding that Crisp was attempting to further delay the proceedings.

       {¶25} Thereafter, Nancy Bernhard testified that she was a paralegal and

court liaison for Children’s Services; that a Putative Father Registry had been

certified by the State that indicated no putative father was registered for A.C.; that

B.C., one of Crisp’s children, was in the custody of his father, David McGue; that

the Hardin County Juvenile Court granted custody of another one of Crisp’s

children, W.C., to Shannon and William McKinley; and, that Crisp had

convictions in April 2009 for endangering children, criminal damaging, and

obstructing official business, a conviction in August 2009 for criminal trespassing,



                                         -10-
Case No. 9-10-30


a second conviction for criminal trespassing in October 2009, and convictions in

December 2009 for disorderly conduct, intoxication, and assault.

       {¶26} Kristin Warren testified that she was the quality improvement

coordinator and mental health therapist for the Marion Area Counseling Center

(“Counseling Center”); that Crisp attended mental health therapy sessions at the

Counseling Center; that Crisp failed to attend numerous appointments; and, that

Crisp was terminated from the care of the Counseling Center because she failed to

return for treatment.

       {¶27} Brad Gerfen testified that he was employed as an intake investigator

for Children’s Services; that he was previously a caseworker for Children’s

Services and was assigned to Crisp’s case for a period of time; that Crisp met

some of the goals and objectives for the case plan, but failed to meet others; that

Crisp would “jump back and forth” between psychiatrists (dispositional hearing

tr., p. 19); that Crisp was initially living in a shelter in Marion, but moved to a

house where a friend paid rent on her behalf; that he conducted random drug

screenings of Crisp, and she passed all of those screenings; that, however, it was

later discovered those drug screenings were not producing accurate results, as they

would only show a positive test if the individual was impaired or actively using

drugs; that Crisp was arrested in December 2008 for disorderly conduct while

intoxicated; that Crisp did not have a job and was not paying her own rent or



                                       -11-
Case No. 9-10-30


utilities; that, in order to assist Crisp in reuniting with A.C., Children’s Services

had her attend counseling sessions with Tim Brown at Community Counseling,

parenting classes, and psychiatric counseling; that he attempted to establish the

identity of A.C.’s father, but was unsuccessful; that, while presiding over

supervised visits between A.C. and Crisp, he observed an appropriate relationship

between the two; that, while he was the caseworker on Crisp’s case, A.C. was

returned to Crisp’s custody; and, that, when custody of A.C. was returned to Crisp,

she provided adequate food and an appropriate residence for the child.

       {¶28} Matt Coldiron testified that he conducted case management at

Children’s Services, including case plans and case counseling with clients; that, on

February 8, 2009, he was contacted to respond to Marion General Hospital, as

A.C. was at the hospital after Crisp had been arrested; that he was not able to

contact Crisp after arriving at the hospital because she was incarcerated; that he

was ordered to request a removal of A.C. from Crisp’s custody due to the incident;

that A.C. was placed in foster care with the Sturm family; and, that he did not

attempt to contact any of Crisp’s relatives because he did not know the identity of

any of her relatives.

       {¶29} Tim Brown testified that he was employed as a mental health and

addictions counselor at Community Counseling Services; that he counseled Crisp

sporadically from 2007 until November 2009; that Crisp made some progress



                                        -12-
Case No. 9-10-30


during the time period, but was not making significant progress near the end; that

Crisp made statements to him that she continued to use drugs and alcohol; that, in

his opinion, Crisp needed to do a better job of establishing a stable home

environment, including abstaining from alcohol and drugs; that he took steps to

have Crisp admitted for inpatient treatment, but she did not want to participate;

that Crisp would often make future appointments as she left the counseling

sessions, but she missed many of those appointments; and, that Crisp was

discharged from the agency because she did not follow through with treatment.

       {¶30} Brandy Page testified that she was employed with Children’s

Services and was Crisp’s caseworker since February 2009; that her case plan for

Crisp included mental health and substance abuse treatment, and a requirement

that Crisp maintain stable housing; that Crisp had seven children, all of whom

were with their respective fathers, with the exception of one child who was with

Crisp’s sister; that Crisp had three different addresses since she had been handling

her case; that she did visit the residence at which Crisp lived from February to July

of 2009, and it was an appropriate place for a child; that a man by the name of Tim

Roberts was paying Crisp’s rent on her behalf while she lived at that residence;

that Crisp had not held a job since she had been handling her case, and Crisp did

not receive any public assistance other than Medicaid; that she had not visited any

of Crisp’s other residences despite her requests to Crisp to do so; that Crisp



                                        -13-
Case No. 9-10-30


reported on multiple occasions that she was residing in a shelter; that she

administered seven drug screenings to Crisp, and she tested positive for cocaine

and marijuana use on five occasions; that Crisp attended a detoxification program

at St. Rita’s hospital, but she tested positive for cocaine immediately after she

completed the program; that she offered to place Crisp in an inpatient drug-

addiction treatment center called Stepping Stones on multiple occasions, but Crisp

always declined the offer; that Crisp reported to her that she had been arrested

twenty-two times during the time period she served as Crisp’s caseworker, but she

was only able to verify eleven of those arrests; and, that Crisp informed her that

she had used masking agents to attempt to pass the drug screenings.

       {¶31} Page further testified that she supervised visitation between Crisp

and A.C.; that Crisp attended most of the visitation appointments, and her

interaction with A.C. was appropriate; that A.C. had been in foster care and was

adjusting well, although she had experienced “some emotional issues related to * *

* not understanding the situation due to her young age” (id. at p. 50); that A.C. and

Crisp had a strong bond, and A.C. often threw temper tantrums when she was

forced to separate from Crisp; that these temper tantrums were more severe

following a visitation period where there had been an extended time between

visitations; that, if Crisp did not have a drug and mental-health problem, she

would have adequate parenting skills; that Crisp recently requested to be placed in



                                        -14-
Case No. 9-10-30


the Stepping Stones inpatient drug-addiction treatment center, but that, in order to

refer her to the program, they must report that Crisp has been making progress in

her struggle with drug addition; that she had concerns about Crisp’s mental health,

as Crisp had been unstable for an extended period of time; that, since she had

served as Crisp’s caseworker, there had only been brief times where Crisp had

“done well” (id. at p. 56); that Crisp did not want assistance obtaining a job

because Crisp reported she could not work due to mental health issues and was

applying for social security; that, during the time she had acted as the caseworker,

there had not been an opportunity to reunify Crisp and A.C.; and, that, based upon

her experience and training, it was in A.C.’s best interest to be placed in the

permanent custody of Children’s Services.

       {¶32} Page continued that A.C. and her foster parents had a very good

relationship; that she often referred to her foster mother as “mom” and referred to

their residence as her “home” (id. at p. 58); that, if A.C. was placed back with

Crisp, there would be risks, as Crisp uses very poor judgment when she is under

the influence of drugs or alcohol; that she investigated multiple family members

and friends of Crisp for placement, but none were appropriate; that, on a previous

occasion, A.C. was placed with Crisp’s mother, but Children’s Services requested

and was granted an emergency removal after her mother permitted Crisp to drive

A.C. to the emergency room while Crisp was under the influence of drugs or



                                       -15-
Case No. 9-10-30


alcohol; that she had been unable to investigate the last two residence addresses

that Crisp gave to Children’s Services because Crisp told her that the men who

owned those homes did not want any involvement with Children’s Services; and,

that she did not know where Crisp presently resided.

       {¶33} Doreen Sturm testified that she and her husband George Sturm had

been the foster parents to A.C. for most of the past two years; that A.C. did very

well in their home; that A.C. was integrated into the family and recognized herself

as a member of the family; that there was also an eight-year-old boy in the

residence; that he and A.C. had a brother/sister relationship, as they liked each

other, but also argued; that she and her husband had been foster parents for

approximately eight years; and, that, after A.C. had visitations with Crisp, she

would observe negative behaviors from A.C. for one or two days, including

aggressiveness.

       {¶34} At the close of the presentation of evidence, Crisp’s attorney made

an oral motion for the trial court to order Crisp into an inpatient drug-addiction

treatment center, as Crisp previously requested, and the trial court denied the

motion. Additionally, at the close of the hearing, Children’s Services notified the

trial court that, according to its other staff members, Crisp never arrived at the

hospital despite her request for a motion to continue the hearing on that basis.




                                        -16-
Case No. 9-10-30


      {¶35} On March 26, 2010, the GAL filed his report stating that he visited

A.C. while she was in her foster home, and she appeared to be happy, well cared

for, and appropriately dressed; that, to the best of his knowledge, Crisp had not

been employed in the last two years; that Crisp informed him that she was

applying for social security benefits, but that she had not been awarded any

benefits; that Crisp had moved several times and had either lived in other people’s

homes or had someone pay her rent and utilities; that he did not know where she

presently resided; that Crisp had not attended any counseling sessions since

November 2009; that Crisp had been arrested many times for disorderly conduct

while intoxicated and for criminal trespassing; that most of the arrests were

alcohol related; that Crisp had informed him that she had a problem with abusing

alcohol and that she wanted to obtain help to overcome that problem; that,

although Crisp had substance abuse problems, if she were to become “clean and

sober and on her mental health medications, she [could] be a suitable parent to

[A.C.]” (GAL report, p. 3); that, however, he had concerns about Crisp being able

to keep A.C. safe until she was able to control her substance abuse problem and

exhibit a significant period of sobriety; that, because she had not been able to

control her alcohol and substance abuse problems in the past two years, he did not

believe Crisp could presently care for A.C.; that Crisp is “an intelligent, capable

woman * * * who has the requisite skills to care for a child. However, her



                                       -17-
Case No. 9-10-30


addictions prevent her from being a good mother to her daughter and exhibiting

the decision making abilities that are necessary to be a parent.” (Id.) Finally, the

GAL report stated the following:

        I hope that the court would consider a less restrictive alternative
        than permanent custody, so that Ms. Crisp would have the
        possibility of regaining custody of her daughter at some point in
        the future, or at the very least to maintain visitation with [A.C.].
        I would not recommend she have unsupervised visits, and
        definitely not to have her daughter returned to her for a
        substantial period of time until she has exhibited a period of
        sobriety.

(Id. at p. 4).

        {¶36} On March 30, 2010, the GAL testified that, since he was appointed

Crisp’s GAL in January 2008, he had not known Crisp to be employed; that she

had also had two or three different residences during this time, and that he often

had difficulty contacting her; that, for the past eighteen months, Crisp had not

been able to care for a child, and that it would not be in the child’s best interest to

be placed with Crisp; that Crisp’s aunt came forward on March 15, 2010, and

expressed her interest in obtaining custody of A.C., but she had never come

forward before this time, and she had not filed a motion with the trial court; and,

that reunification between Crisp and A.C. was not possible, and that permanent

custody was the only option.

        {¶37} The GAL continued that Crisp had a bond with A.C.; that A.C. loved

Crisp; that, if Crisp were involved in the rehabilitation program at Stepping Stones


                                         -18-
Case No. 9-10-30


for a period of time, he would be willing to consider having A.C. returned to Crisp

while she is in the program; that Crisp informed him that her mother was not

interested in having custody of A.C.; that he would like to see Crisp reunited with

A.C., but that he did not see how anything other than permanent custody could be

granted to Children’s Services because of Crisp’s drug and alcohol problem and

because the case had been ongoing for over two years; and, that he did not think

A.C. would be harmed if Children’s Services was granted permanent custody.

      {¶38} In April 2010, the trial court granted Children’s Services motion for

permanent custody, stating the following in its judgment entry:

      The Court, in making findings of fact, has considered all the
      evidence admitted. * * * The Court does not make findings of
      fact as to every piece of evidence. The omission of the Court to
      make a specific finding does not suggest that the Court did not
      consider the fact in arriving at the ultimate decision.

      ***

      Mother has failed to make significant progress under the Case
      Plan from February, 2009, to date. Mother has changed
      residences three (3) times, and is currently homeless and her
      whereabouts are unknown.          Tammy Crisp is currently
      unemployed, and without any income. She admittedly continues
      abusing drugs and alcohol, and of the seven (7) drug screens
      administered, she tested positive five (5) times for cocaine and
      marijuana. Mother was referred for mental health counseling
      and only sporadically attended and eventually was terminated
      from treatment due to failure to keep appointments. * * *

      ***




                                       -19-
Case No. 9-10-30


      The Foster Mother indicated that [A.C.] has lived with her and
      her family a majority of the past three (3) years, with the
      exception of approximately three (3) months when she returned
      to Mother. She testified that A.C. has become integrated in their
      family, and she considers her eight year old son her brother, and
      refers to her as Mom. * * * She further stated she is a stay at
      home mom, and has observed some negative behaviors by [A.C.]
      following visits with her mother, such as temper tantrums. The
      negative behaviors also seem to be worse after extended absences
      of [A.C.] not seeing her mother. * * *

      ***

      * * * [A.C.] has been in the temporary custody of [Children’s
      Services] from January, 2008 to November 2008, and from
      February, 2009, to the present, or approximately twenty-three
      (23) months of the last twenty-six (26) months, and she has
      continued to reside in her current foster home placement during
      that time. This continued placement is the direct result of
      Mother’s inability and/or refusal to abstain from the abuse of
      alcohol and drugs. Due to Mother’s continued substance abuse,
      she has failed to provide suitable support for her daughter. * * *
      Mother’s current circumstances of addiction, lack of
      employment, homelessness and untreated mental illness do not
      present any opportunity for return of her daughter within a
      reasonable time or in the foreseeable future.

      Tammy Crisp has seven (7) children, all of which have been
      removed from her care and custody. She continued to admit
      abuse of alcohol and drugs, and this is evidenced by her positive
      drugs screens and her most recent arrest for Disorderly Conduct
      on March 8, 2010. * * *

      This Court finds by clear and convincing evidence, that it is in
      the best interest of [A.C.] to approve the Motion filed by
      [Children’s Services] and grant permanent custody of [A.C] to
      Marion County Children’s Services. In examining the factors
      contained in Ohio Revised Code Section 2141.414(D), including
      all other relevant factors presented, continuing her current
      placement with the foster care family is in her best interests.


                                     -20-
Case No. 9-10-30


      [A.C.] has resided outside the care and custody of her mother for
      twenty-three (23) of the past twenty-six (26) months, is
      flourishing in her current placement, and is in need and
      deserving of a legally secure permanent placement. The current
      and continuing circumstances of Tammy Crisp prevent this
      from occurring without a grant of permanent custody to Marion
      County Children Services. Mother’s substance abuse, failure to
      maintain treatment, continued unemployment and failure to
      maintain adequate housing indicates she has decided not to
      reunify with her daughter, but prefers her current life choices
      over the needs of her daughter.

      The Court finds by clear and convincing evidence that [A.C.]
      cannot be placed with her mother within a reasonable period of
      time and further should not be placed with her due to her
      current circumstances, with no expectation for improvement in
      the foreseeable future. Pursuant to Ohio Revised Code Section
      2151.414(E)(1), Tammy Crisp has failed to remedy the
      conditions which caused removal of her daughter for placement
      outside of her home. Mother has failed to comply with the Case
      Plan developed for this family * * *. Tammy Crisp has refused
      to enter treatment for her substance abuse and addiction, failed
      to obtain/maintain suitable housing and employment and
      refused mental health treatment required for her to provide for
      the needs of her daughter.

      In addition, Tammy Crisp has demonstrated a lack of
      commitment toward her daughter by her failure to regularly
      support and visit her, and her inability to provide an adequate
      permanent home pursuant to Ohio Revised Code Section
      2151.414(E)(4). Mother’s failure to comply with the Case Plan,
      frequent incarceration and current lack of housing and
      employment, continued drug and alcohol abuse and refusal of
      treatment clearly demonstrates an unwillingness to provide for
      the basic needs of [A.C.] pursuant to Ohio Revised Code Section
      2151.414(E)(14).

      The Court having considered all relevant factors contained in
      Ohio Revised Code Sections 2151.414(E)(1) through (16) finds
      by clear and convincing evidence * * * that Mother, Tammy


                                    -21-
Case No. 9-10-30


      Crisp, is unable to provide for the care of her daughter, [A.C.]
      and therefore, the Motion of the Marion County Children
      Services for Permanent Custody of [A.C.] is hereby granted.

(Apr. 2010 Judgment Entry, pp. 1-8)

      {¶39} It is from this judgment that Crisp appeals, presenting the following

assignments of error for our review.

                            Assignment of Error No. I

      THE TRIAL COURT ABUSED ITS DISCRETION IN
      DENYING APPELLANT’S MOTION FOR CONTINUANCE.

                            Assignment of Error No. II

      THE TRIAL COURT COMMITTED PREJUDICIAL ERROR
      BY GRANTING APPELLEE’S MOTION FOR PERMANENT
      CUSTODY WHEN THERE WAS NOT CLEAR AND
      CONVINCING EVIDENCE FOR THE TRIAL COURT TO
      FIND THAT THE MINOR CHILD SHOULD NOT BE
      PLACED WITH APPELLANT AND THAT IT WAS IN THE
      BEST INTEREST OF THE CHILD TO BE PLACED IN THE
      PERMANENT CUSTODY OF APPELLEE.

                            Assignment of Error No. I

      {¶40} In her first assignment of error, Crisp argues that the trial court

abused its discretion in denying her motion for a continuance of the permanent

custody hearing.   Specifically, she contends that the legitimacy of her delay,

caused by her need to go to the hospital, coupled with the importance of the

proceedings and the insignificant inconvenience to the parties necessitated a

continuance. We disagree.



                                       -22-
Case No. 9-10-30


       {¶41} An appellate court reviews a trial court’s ruling on a motion for a

continuance for an abuse of discretion. In re R.C., 3d Dist. No. 16-09-11, 16-09-

12, 16-09-13, 2010-Ohio-3800, ¶20, citing In re T.C., 140 Ohio App.3d 409,

2000-Ohio-1769. A trial court will be found to have abused its discretion when its

decision is contrary to law, unreasonable, not supported by the evidence, or

grossly unsound. See State v. Boles, 2d Dist. No. 23037, 2010-Ohio-278, ¶¶17-18,

citing Black’s Law Dictionary (8 Ed.Rev.2004) 11. When applying the abuse of

discretion standard, a reviewing court may not simply substitute its judgment for

that of the trial court. Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219.

       {¶42} ‘“The review of a decision on a motion for continuance requires the

appellate court to apply a balancing test, weighing the trial court’s interest in

controlling its own docket, including facilitating the efficient dispensation of

justice, versus the potential prejudice to the moving party.’” Gabel v. Gabel, 3d

Dist. No. 9-04-13, 2004-Ohio-4292, ¶12, quoting Burton v. Burton (1999), 132

Ohio App.3d 473, 476, 1999-Ohio-844. Furthermore, the factors a court must

consider in deciding a motion for a continuance include the length of the delay

requested, whether previous continuances have been granted, the inconvenience to

the parties, witnesses, attorneys, and the court, whether the request is reasonable or

purposeful and contrived to delay the proceedings, and whether the movant

contributed to the circumstances giving rise to the request.           Hendricks v.



                                        -23-
Case No. 9-10-30


Hendricks, 3d Dist. No. 15-08-08, 2008-Ohio-6754, ¶16, citing Gabel, 2004-Ohio-

4292, at ¶12.

       {¶43} In the case sub judice, Crisp’s attorney made an oral motion for a

continuance on the basis that Crisp called and informed him that she would not be

able to attend the hearing because she needed to go to the hospital. While this

may appear to be a valid reason for the trial court to grant the continuance, no

evidence was ever submitted, either prior or subsequent to the hearing, that Crisp

actually went to the hospital, and her attorney’s statements were not evidence on

the matter. See, generally, Calex Corp v. United Steelworkers of Am. (2000), 137

Ohio App.3d 74, 86. Additionally, a number of other continuances had been

granted in this case, and the case had been pending in the trial court for over a year

and a half. Although the other continuances were not on account of requests by

Crisp, a continuance would have resulted in several more months of delays, and

the trial court had a duty to resolve this case as quickly as possible for the best

interest of the child. Moreover, while we recognize the importance of a parent’s

due process right to attend a permanent custody hearing, In re J.W., 9th Dist. No.

24924, 2009-Ohio-6957, ¶20, such right is not absolute, see In re P.J., 11th Dist.

Nos. 2008-A-0047, 2008-A-0053, 2009-Ohio-182, ¶68, and we must also give

deference to the trial court’s finding that Crisp’s motion to continue was for

purposes of delaying the proceedings, which is further supported by the lack of



                                        -24-
Case No. 9-10-30


evidence demonstrating the legitimacy of her request. Finally, we note that Crisp

had not been in communication with her attorney for several months prior to the

hearing, and that she alleges no specific prejudice as a result of proceeding with

the hearing in her absence.

       {¶44} Consequently, we find that the trial court did not abuse its discretion

in denying Crisp’s motion for a continuance.

       {¶45} Accordingly, we overrule Crisp’s first assignment of error.

                              Assignment of Error No. II

       {¶46} In her second assignment of error, Crisp argues that the trial court

erred by granting permanent custody to Children’s Services. Specifically, she

contends that clear and convincing evidence was not presented that A.C. could not

be placed with her, and that it was in A.C.’s best interest to be placed in the

permanent custody of Children’s Services. We disagree.

       {¶47} In reviewing a grant of permanent custody, it is important to first

note that “the right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Hayes (1997), 79 Ohio St.3d 46, 48, citing In re Murray (1990), 52 Ohio St.3d

155, 157. Although parents have a fundamental liberty interest in the upbringing

of their children, those rights are not absolute. In re Thomas, 3d Dist. No. 5-03-

08, 2003-Ohio-5885, ¶7, citing Murray, 52 Ohio St.3d at 157. Parental rights “are

always subject to the ultimate welfare of the child, which is the polestar or



                                         -25-
Case No. 9-10-30


controlling principle to be observed.” In re Cunningham (1979), 59 Ohio St.2d

100, 106 (citation omitted).

       {¶48} All permanent custody determinations made under R.C. 2151.414

must be supported by clear and convincing evidence. In re Hiatt (1993), 86 Ohio

App.3d 716, 725. Clear and convincing evidence is “[t]he measure or degree of

proof that will produce in the mind of the trier of fact a firm belief or conviction as

to the allegations sought to be established. It is intermediate, being more than a

mere preponderance, but not to the extent of such certainty as required beyond a

reasonable doubt as in criminal cases. It does not mean clear and unequivocal.”

In re Estate of Haynes (1986), 25 Ohio St.3d 101, 104. In determining whether

the trial court’s finding was supported by clear and convincing evidence, appellate

courts “examine the record to determine whether the trier of facts had sufficient

evidence before it to satisfy the requisite degree of proof.” Cross v. Ledford

(1954), 161 Ohio St. 469, 477, citing Ford v. Osborne (1887), 45 Ohio St. 1; Cole

v. McClure (1913), 88 Ohio St. 1; Frate v. Rimenik (1926), 115 Ohio St. 11. As

such, an appellate court must resolve whether the trial court’s determination is

supported by competent, credible evidence, Jones v. Lucas Cty. Children Serv. Bd.

(1988), 46 Ohio App.3d 85, 86, and, absent a finding of abuse of discretion, as set

forth in our disposition of Crisp’s first assignment of error, the trial court’s




                                         -26-
Case No. 9-10-30


determination will be upheld. In re Robison, 3d Dist. No. 5-07-41, 2008-Ohio-

516, ¶8, citing Masters v. Masters (1994), 69 Ohio St.3d 83, 85, 1994-Ohio-483.

       {¶49} Once a child has been adjudicated dependent, neglected, or abused, a

children’s services agency may elect to seek permanent custody either at the initial

disposition hearing pursuant to R.C. 2151.353 or at a post-dispositional hearing

pursuant to R.C. 2151.414 by filing a motion under R.C. 2151.413. In re Burton,

3d Dist. No. 10-04-01, 2004-Ohio-4021, ¶9.

       {¶50} Permanent custody determinations made via a post-dispositional

hearing require a two-prong analysis. First, the trial court must determine whether

any conditions set forth under R.C. 2151.414(B)(1) or (2) are present.         If a

condition is found, the trial court then determines whether permanent custody is in

the best interest of the child. See In re Scott, 3d Dist. No. 13-07-18, 2007-Ohio-

6426, ¶31.

       {¶51} R.C. 2151.414(B)(2) provides as follows:

      With respect to a motion made pursuant to division (D)(2) of
      section 2151.413 of the Revised Code, the court shall grant
      permanent custody of the child to the movant if the court
      determines in accordance with division (E) of this section that
      the child cannot be placed with one of the child’s parents within
      a reasonable time or should not be placed with either parent and
      determines in accordance with division (D) of this section that
      permanent custody is in the child’s best interest.

      (1) Following the placement of the child outside the child’s
      home * * *, the parent has failed continuously and repeatedly to



                                       -27-
Case No. 9-10-30


       substantially remedy the conditions causing the child to be
       placed outside the child’s home.

       ***

       (4) The parent has demonstrated a lack of commitment toward
       the child by failing to regularly support, visit, or communicate
       with the child when able to do so, or by other actions showing an
       unwillingness to provide an adequate permanent home for the
       child;

       ***

       (14) The parent for any reason is unwilling to provide food,
       clothing, shelter, and other basic necessities for the child or to
       prevent the child from suffering physical, emotional, or sexual
       abuse or physical, emotional, or mental neglect;

       ***

       (16) Any other factor the court considers relevant.

R.C. 2151.414(E)(1), (4), (14), (16).

       {¶52} If the trial court finds that the child cannot be placed with one of the

child’s parents within a reasonable time or that the child should not be placed with

either parent based upon the factors set forth in R.C. 2151.414(E), the trial court

then must move to the second prong of the analysis and determine whether a grant

of permanent custody is in the best interest of the child. R.C. 2151.414(D) sets

forth a list of non-exclusive factors the court may use in making this

determination. These factors are, in pertinent part:

       (a) The interaction and interrelationship of the child with the
       child’s parents, siblings, relatives, foster caregivers and out-of


                                        -28-
Case No. 9-10-30


       home providers, and any other person who may significantly
       affect the child;

       ***

       (c) The custodial history of the child, including whether the
       child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for
       twelve or more months of a consecutive twenty-two-month
       period * * *;

       (d) The child’s need for a legally secure permanent placement
       and whether that type of placement can be achieved without a
       grant of permanent custody to the agency.

R.C. 2151.414(D)(1)(a), (c), (d).

       {¶53} In the case at bar, the trial court found several of the R.C.

2151.414(E) factors present to support a finding that A.C. could not be placed with

Crisp within a reasonable time and should not be placed with Crisp, and these

findings were supported by the testimony at the hearing.

       {¶54} Crisp’s initial caseworker, Gerfen, testified that Crisp was living in a

shelter in Marion for some time, but then moved to a house where the rent was

paid by one of her friends; that Crisp did not have a job to support herself; and,

that, although Crisp passed multiple drug screenings, it was later discovered that

those screenings were not producing accurate results.

       {¶55} Crisp’s second caseworker, Page, testified that Crisp was never

employed while she was her caseworker; that Crisp tested positive for cocaine and

marijuana on five occasions; that Crisp attended a detoxification program at St.


                                        -29-
Case No. 9-10-30


Rita’s Hospital but failed a drug screening shortly after completing the program;

that she offered to place Crisp in an inpatient drug-addiction treatment center

called Stepping Stones on multiple occasions, but Crisp always declined the offer;

that she verified Crisp was arrested eleven times during the period in which she

served as Crisp’s caseworker; that she had concerns about Crisp’s mental health,

as Crisp had been unstable for an extended period of time; that she had been

unable to investigate the last two residency addresses that Crisp gave Children’s

Services because Crisp told her that the men who owned those homes did not want

any involvement with Children’s Services; and, that she did not know where Crisp

presently resided.

       {¶56} Crisp’s counselor, Brown, testified that Crisp made some progress

from 2007 until November 2009, but very little progress in the later half of that

time period; that Crisp admitted to drug and alcohol use; that Crisp needed to

establish a stable home environment; that he took steps to have Crisp admitted for

inpatient treatment, but she did not want to participate; that Crisp would often

make future appointments as she left the counseling sessions, but she missed many

of those appointments; and, that Crisp was discharged from the agency because

she did not follow through with treatment.

       {¶57} Additionally, the GAL’s report stated that Crisp had moved several

times and had either lived in other people’s homes or had someone pay her rent



                                       -30-
Case No. 9-10-30


and utilities; that he did not know where Crisp currently resided; that Crisp had not

attended any counseling sessions since November 2009; that Crisp had been

arrested many times for disorderly conduct while intoxicated and for criminal

trespassing; that most of the arrests were alcohol related; that he had concerns

about Crisp being able to keep A.C. safe until Crisp was able to control her

substance abuse problem; and, that, because Crisp had not been able to control her

alcohol and substance abuse problems in the past two years, he did not believe

Crisp could presently care for A.C.       Moreover, the GAL also testified that

reunification between Crisp and A.C. was not possible, and that permanent

custody was the only option.

       {¶58} Based upon the evidence presented, we find that the trial court’s

findings that Crisp demonstrated a lack of commitment toward A.C. by failing to

regularly support and visit her and provide an adequate permanent home; that

Crisp’s lack of housing and employment, continued drug and alcohol abuse, and

refusal of treatment demonstrated an unwillingness to provide for A.C’s basic

needs; and, that Crisp failed to remedy the conditions which caused A.C.’s

removal were supported by clear and convincing evidence.

       {¶59} Moreover, we also find that the trial court considered the best

interest factors under R.C. 2151.414(D) and that the trial court’s finding that a




                                        -31-
Case No. 9-10-30


grant of permanent custody to Children’s Services was in A.C.’s best interest was

supported by clear and convincing evidence.

       {¶60} The trial court specifically found that A.C. had been in the custody

of Children’s Services for twenty-three of the previous twenty-six months; that

A.C. was flourishing in her current foster home placement; and, that A.C. was in

need of a secure permanent placement, but Crisp’s current and continuing

circumstances prevented this from occurring without a grant of permanent custody

to Children’s Services.

       {¶61} Additionally, A.C.’s foster parent, Sturm, testified that A.C. had

adjusted very well in their home, and that A.C. was integrated into the family.

Page testified that A.C. and her foster parents had a very good relationship; that

she often referred to her foster mother as “mom” and referred to the their residence

as her home; that, if A.C. was placed back with Crisp, there would be risks, as

Crisp uses very poor judgment when she is under the influence of drugs or

alcohol; that, during the time she had acted as the caseworker, there was not an

opportunity to reunify Crisp and A.C.; and, that, based upon her experience and

training, it was in A.C.’s best interest to be placed in the permanent custody of

Children’s Services. Finally, the GAL testified that it would not be in A.C’s best

interest to be placed back with Crisp.




                                         -32-
Case No. 9-10-30


       {¶62} Consequently, because we conclude that the trial court found that the

factors supporting a grant of permanent custody to Children’s Services were

present under R.C. 2151.414(E); that the trial court considered the best interest

factors of R.C. 2151.414(D) when awarding permanent custody to Children’s

Services; and, that all of the trial court’s findings were supported by clear and

convincing evidence, we find there to be no abuse of discretion in the trial court’s

award of permanent custody to Children’s Services.

       {¶63} Accordingly, we overrule Crisp’s second assignment of error.

       {¶64} Having found no error prejudicial to the appellant herein, in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. and PRESTON, J., concur.

/jlr




                                        -33-